326 S.W.3d 850 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Mark BROOKS, Defendant/Appellant.
No. ED 94256.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Mark Brooks, appeals from the judgment entered on a jury verdict finding him guilty of forcible rape, in violation of section 566.030 RSMo (2000), and attempted forcible sodomy, in violation of section 566.060 RSMo (2000). The trial court sentenced defendant to fifteen years imprisonment on the forcible rape count and five years imprisonment on the attempted forcible sodomy count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).